Citation Nr: 1527094	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1976 and from November 1983 to January 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.

In a November 2010 letter, the Veteran stated that he disagreed with the denial of entitlement to service connection for a deviated septum.  A review of the record shows that the RO denied this issue in a December 1996 rating decision.  As the correspondence may be a claim to reopen the previously denied issue, the issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The Board notes that a statement dated in December 2010 from the Veteran reflects an assertion of clear and unmistakable error (CUE) in the September 2010 rating decision presently certified to the Board for review.  Specifically, the Veteran asserted CUE regarding the claim of service connection for a lumbar spine disability.  However, the Veteran has perfected appellate review of this rating decision, and the matter is not ripe for collateral attack on the basis of CUE because the determination is not final and is subsumed by the present Board determination.  Accordingly, as a matter of law, the Veteran cannot assert a claim of CUE at this time.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  In any case, the Board's current de novo review of the claim is more advantageous to the Veteran given the lower evidentiary standard compared to a CUE request.

The reopened issue of entitlement to service connection for a lumbar spine disability, entitlement to service connection for asthma and entitlement to a disability rating in excess of 10 percent for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied service connection for a lumbar spine disability; the Veteran did not appeal that decision or submit relevant evidence within the year following notification of that decision.
 
2.  Evidence associated with the claims file since the December 1996 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability. 


CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a lumbar spine disability was denied by the RO in a December 1996 rating decision.  The evidence of record at the time of the December 1996 decision consisted of service treatment records, a VA examination report and VA medical records.  The RO denied the claim, noting that the evidence did not show a permanent residual or chronic disability subject to service connection. 

The Veteran was informed of that decision and of his appellate rights in a letter from the RO later that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The December 1996 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).
 
In September 2009, the Veteran submitted the instant request to reopen a claim of service connection for a lumbar spine disability.  The evidence associated with the claims file since the December 1996 rating action includes private treatment records, a VA spine examination and the transcript from the videoconference Board hearing in March 2015.  This evidence is "new" because it was not previously submitted to agency decision makers.

The Veteran submitted a private treatment note dated in November 2010 from Dr. N.M. which indicated that the Veteran had developed persistent low back pain as the result of a motor vehicle accident which occurred in service.  The private doctor noted that it was possible that the accident contributed to the Veteran's back problems.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.  In the December 1996 rating decision, the RO denied the Veteran's claim because there was no evidence that showed a permanent residual or chronic lumbar spine disability.  However, the evidence submitted since the final rating decision reflects possible persistent low back condition since service.  Thus, having found that new and material evidence has been added to the record, the Veteran's claim of service connection for a lumbar spine disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

 
ORDER

As new and material evidence has been received, the claim of service connection for a lumbar spine disability is reopened and, to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is needed for the claims in this case.

With regards to the Veteran's reopened claim of service connection for a lumbar spine disability, service treatment records dated in May 1975 show that the Veteran complained of low back pain.  A medical record dated in February 1994 noted treatment for mechanical low back pain.  A Medical History report dated in October 1995 indicates that the Veteran was in an automobile accident in 1994 and had suffered from periodic back spasms since the accident. 

The Veteran was afforded a VA examination in November 1996 in connection with the original claim.  The Veteran noted recurrent episodes of right lumbosacral discomfort.  Upon examination, the VA examiner found normal lumbosacral curvature without tenderness.  An impression of a history of lumbosacral discomfort not associated with any symptoms of or clinical finding to suggest any lower extremity radiculopathy was provided. 

The Veteran was afforded a VA examination in July 2010 in connection with the current claim.  The Veteran reported low back pain.  X-ray results showed degenerative changes in the lumbar spine.  The Veteran was diagnosed with lumbar spine, spondylosis without lower extremity radiculopathy.  The examiner stated that a review of the Veteran's file showed a history of spinal disease prior to September 1973.  The examiner also noted other low back pain complaints by the Veteran while on active duty.  The examiner opined that the Veteran's low back condition was not due to the motor vehicle accident.  

A private treatment note dated in November 2010 showed that the Veteran had been treated by the private doctor for 10 years.  As noted previously, Dr. N.M indicated that as the result of a motor vehicle accident which occurred in service, the Veteran had developed persistent low back pain.  He noted that it was possible that the accident contributed to the Veteran's back problems.  

The Board finds that there is insufficient evidence to determine that the Veteran does, in fact, suffer from a lumbar spine disability which is causally related to the Veteran's active duty service.  Dr. N.M., the Veteran's private doctor, notes that there is a possibility that the Veteran's low back problems are the result of an in-service injury.  However, the July 2010 VA examiner stated that the Veteran's low back condition was not due to the motor vehicle accident.  Additionally, the Veteran indicated that his back problems may be due to in-service parachute jumps.  Furthermore, the Veteran submitted a new evaluation regarding the spine in May 2015, but the report does not include an opinion as to the etiology of the problems.

The Board notes that the July 2010 VA examiner reported that the Veteran had a history spinal disease prior to September 1973.  A review of the Veteran's January service treatment record shows a September 1973 radiographic report which indicates that the Veteran had a history of spinal disease, per x-ray.  However, the Veteran's January 1973 enlistment examination shows that the Veteran's spine was normal upon physical examination.  His January 1973 report of medical history showed no history of back pain.  As such, the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this case, there are no medical records or other documents to show clearly and unmistakably that the Veteran's back disability existed prior to service.  The Board finds that the presumption of soundness has not been rebutted.  As the Veteran was sound upon entry into service with respect to his spine, the question before the Board is whether the Veteran's current lumbar spine disability is related to his period of active duty service.  The Board finds that a VA examination and medical opinion is necessary to decide the claim.

With regards to the claim of service connection for asthma, service treatment records are silent for complaints or findings of asthma.  The Veteran's December 1975 and October 1995 report of medical examinations show a clinically normal evaluation of the Veteran's lungs and chest.  A service treatment record dated in October 1981 shows that the Veteran was diagnosed with sinusitis.  A July 1993 treatment note shows a diagnosis of sinusitis and allergic rhinitis.  

A post-service private treatment record dated in June 2003 shows that the Veteran was diagnosed with asthma.  A November 2006 private treatment note indicates that the Veteran was taking medication for asthma.  A November 2009 private treatment record shows a diagnosis of asthma.

At the Veteran's March 2015 Board hearing, he noted that his asthma began in service.  He also noted that he was treated for sinusitis and rhinitis in service and noted a progression of his asthma and sinusitis and rhinitis disabilities since service.  He reported periodic pains in his chest, which, he stated, were asthma attacks.  Additionally, the Veteran submitted a new evaluation regarding asthma in May 2015, but the report does not include an opinion as to the etiology of the problems.

While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  It is also important to note that the Veteran is already service-connected for sinusitis with allergic rhinitis, and the record reasonably raises a secondary theory of entitlement.  Therefore, a VA examination is needed to address the medical issues raised by these theories of entitlement.

With regard to the claim for an increased rating for a cervical spine disability, the Veteran reported at his March 2015 Board hearing that his disability had gotten worse since his last VA spine examination in July 2010.  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

On remand, the Veteran should also be provided with a further opportunity obtain or ask VA to obtain any further private (non-VA) medical records relevant to the remanded claims.  All outstanding VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  If any, he should be asked to complete a General Release for Medical Provider Information to allow VA to obtain those records. 

2.  If identified, associate all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

3.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed lumbar spine disability and the current level of severity of his service-connected cervical spine disability.  The claims folder must be reviewed by the examiner.  All indicated studies must be performed, and all findings reported in detail in the examination report.  

Regarding the Veteran's claimed lumbar spine disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability is related to the Veteran's active duty service, to include an automobile accident in 1974 and parachute jumps

Regarding the Veteran's service-connected cervical spine disability, the examiner must describe in detail all symptomatology associated with the Veteran's cervical spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  The examiner must also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine. 

Further, the examiner must indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the cervical spine.  To the extent possible, the examiner must express such functional loss in terms of additional degrees of limited motion.

Any associated objective neurologic abnormalities should also be identified.

A complete rationale for any opinion expressed is required.

4.  Schedule the Veteran for a VA respiratory examination to determine the current nature and etiology of the claimed asthma.  The Veteran's electronic claims file should be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed asthma had its onset during, or was otherwise caused by the Veteran's active duty service.

b. If not, is it at least as likely as not (a 50 percent or greater probability) that any current diagnosed asthma disability is proximately due to, the result of, or caused the Veteran's service-connected sinusitis with allergic rhinitis?

c. If not, is it at least as likely as not (a 50 percent or greater probability) that any current diagnosed asthma disability has been by Veteran's service-connected sinusitis with allergic rhinitis?  If yes, was that increase in severity due to the natural progress of the disability?

A complete rationale for any opinion expressed is required.  

5.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


